Title: To John Adams from Fisher Ames, 23 August 1796
From: Ames, Fisher
To: Adams, John



Dedham August 23d. 1796

Mr Ames would be honor’d & no less aided by the grounds & principles (tho’ even so briefly Stated) of the V. President’s opinion in the Case of Hannah Beale vs Beale As the lineal descendent of the V. Presidt’s Office, Mr A. has the honor of his law ancestry to Support. Even this is Scarcely enough to Satisfy him that his request is not too bold. If it should be thought so, he will reinforce his apology as well as he can. No eye but Mr A’s own shall See any such communication.
Mr Ames takes the occasion to offer his most respectful regards to Mrs Adams.
